Citation Nr: 0605605	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II, prior to 
June 11, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to April 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from November 2001 rating decision by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that granted an 
earlier effective date June 11, 1991 for service connection 
for diabetes mellitus, type II associated with herbicides.  
In his July 2003 Appeal to the Board ("Form 9") the veteran 
states he is entitled to an even earlier effective date 
because he first claimed service connection for diabetes 
mellitus in 1975.


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for diabetes mellitus in June 1991, which was not within one 
year from his separation from service.

2.  An unappealed rating decision dated in April 1994 denied 
service connection for diabetes mellitus because the evidence 
did not demonstrate the presence of the claimed disorder 
related to service.

3.  In February 2001, the veteran sought to reopen his claim 
of service connection for diabetes mellitus.

4.  The Veterans Education and Benefits Expansion Act of 2001 
("VEBEA"), Pub. L. No. 107-103, 115 Stat. 976 (2001) was 
enacted, providing a presumption of exposure to herbicides 
for all veterans such as the veteran who served in Vietnam 
during the Vietnam Era and adding diabetes mellitus, type II 
to the list of diseases that would be considered service-
connected on a presumptive basis.

5.  The veteran's diabetes mellitus disability is 
characterized by evidence indicating that the condition was 
managed by diet and an oral hypoglycemic agent from 
approximately June 11, 1991, the date the claim was first 
filed.


CONCLUSION OF LAW

The requirements for an effective date earlier than June 11, 
1991 for the establishment of service connection for diabetes 
mellitus, type II have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the July 2003 Statement of the Case ("SOC"), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the July 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, both the VCAA letter and the 38 C.F.R. 
§ 3.159(b) compliant language was provided to the veteran 
after the initial adjudication of the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  In fact, he submitted 
a statement in February 2004 cancelling his request for a 
personal hearing and requesting that his appeal be decided by 
the Board based on the evidence of record.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and San Juan VA Medical Center 
("VAMC") treatment records from May 1990 to September 2001, 
a VA examination from February 1994 and requested that the 
veteran either submit his available private medical records 
or authorize VA to obtain those records on his behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

The record indicates that the veteran was afforded a VA 
Compensation and Pension Exam ("VAE") in February 1994 for 
his claimed diabetes mellitus to confirm its diagnosis.  
Further examination or opinion is not needed on this claim 
because sufficient evidence is of record.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


Merits of the Claim

The veteran contends that he is entitled to an effective date 
prior to June 11, 1991 for service connection for diabetes 
mellitus, type II.  In July 2003, the veteran stated that he 
filed a claim for service connection for diabetes mellitus in 
1975; therefore his effective date should be in 1975.  
However, a review of the record reveals no claim filed prior 
to June 1991.  The Board finds that the lack of a claim in 
the claims folder dated earlier than June 11, 1991 is more 
probative than the veteran's assertion that he filed a claim 
for service connection in 1975.  Accordingly, an effective 
date prior to June 11, 1991 for the grant of service 
connection is not warranted.  38 U.S.C.A. § 5110 (2002); 38 
C.F.R. § 3.400 (2005).

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within one year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b) (2002); 38 C.F.R. § 3.400 (2005).

The Board must also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), the specific guidance describing the Stipulation and 
Order setting forth VAs' ongoing responsibilities for further 
rule making and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) ("Nehmer II"), the class action Order 
in Nehmer v. United States Veterans Admin., No. CV-86-6160 
TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) ("Nehmer III").  This line of 
cases creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003 and is applicable to claims 
where VA denied compensation for a covered herbicide disease 
in a decision issued between September 25, 1985, and May 3, 
1989.  This regulation is also applicable to claims for 
disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  Covered 
herbicide diseases are: type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  This new 
regulation is applicable to the veteran's claim. 

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease (May 8, 2001), the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose.  A claim will be 
considered a claim for compensation for a particular covered 
herbicide disease if the application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability or VA issued a decision on the 
claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease.  38 C.F.R. § 3.816(c)(2)) 
(2005).

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation which added diabetes mellitus as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2005).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a) (2005).

In August 1990, the veteran filed a claim for VA compensation 
or pension (VA Form 21-526).  This was a formal claim.  38 
C.F.R. § 3.151(a) (2005).  There was no indication of a 
request of service connection for diabetes mellitus, only for 
general "exposure to Agent Orange."  This may not be 
construed as a claim for service connection for diabetes 
mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a) (2005).  On June 
11, 1991, the veteran filed a claim for service connection 
for "diabetes."  This was also a formal claim.

The communication received from the veteran on June 11, 1991 
was the first communication in which he identified diabetes 
mellitus as a disease for which service connection was 
sought.  The RO subsequently denied service connection for 
diabetes mellitus in April 1994 as not being related to 
service.  In February 2001, the veteran reopened his claim 
for service connection for diabetes mellitus, type II as a 
disease presumed to be due to exposure to herbicide or Agent 
Orange.  Upon granting the claim, the RO initially assigned 
an effective date of July 9, 2001, however; it subsequently 
determined that the effective date should be June 11, 1991, 
the date of receipt of the veteran's original claim.  

In this case the current June 11, 1991 effective date has 
been set in accordance with the provisions of 38 C.F.R. § 
3.816(c)(2).  Specifically, if a VA claim was pending on May 
3, 1989, or, as in this case, was received between that date 
(in this case it was received on June 11, 1991) and the May 
8, 2001 effective date of the regulation making diabetes 
mellitus a disease presumptively due to in-service herbicide 
exposure, the effective date is the later of the date the 
claim was received (i.e., June 11, 1991) or the date the 
disability arose (allegedly in 1975), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.

In his July 2003 Form 9, the veteran reported that he first 
filed a claim for service connection for diabetes mellitus in 
1975.  Accordingly, the veteran has indicated that the 
effective date should be in 1975.  The Board notes that there 
is no claim for service connection for diabetes mellitus of 
record until June 1991, or prior documents that can be 
construed as a claim for service connection for diabetes 
mellitus.  The first diagnosis of record for diabetes 
mellitus is contained in a February 1992 progress note from 
the San Juan VAMC that states the veteran had diabetes for 
the past six months that was controlled with diet and oral 
medication.  The first claim of record for diabetes mellitus 
was received by VA on June 11, 1991 and the date of first 
diagnosis (although unidentified) was approximately July 1991 
(according to the February 1992 VAMC note), the same time 
period as the claim for service connection.  Even if there 
were evidence of a claim for service connection for diabetes 
mellitus, type II in 1975, the regulations state that the 
effective date of service connection shall be the later of 
the date the claim was received or the date the disability 
arose.  There is no evidence of record indicating the 
disability arose prior to June 1991 and thus, the later date 
would be June 1991.  Therefore, the Board finds that the 
effective date of service connection is the date of the 
claim, June 11, 1991.  This is consistent with the effective 
date established by the RO.  38 C.F.R. § 3.400(b)(2)(ii); 38 
C.F.R. § 3.816(c)(2)) (2005).

The RO adjudicated the veteran's claim and established an 
effective date of June 11, 1991, for service connection for 
diabetes mellitus, type II which is consistent with the date 
of claim and the requirements of the Nehmer decision.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than June 11, 1991, for 
service connection for diabetes mellitus.  38 U.S.C.A. §§ 
5101(a), 5110(a), (b) (2002); 38 C.F.R. §§ 3.151(a), 3.155, 
3.400(b)(2)(ii), 3.816 (2005).


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II, prior to 
June 11, 1991 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


